AFFIRMED; Opinion Filed January 21, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00721-CR
                                    No. 05-13-00722-CR

                            CARL CLAUDE CAVER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F10-57915-M, F10-57916-M

                             MEMORANDUM OPINION
                         Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Evans

       Carl Claude Caver waived a jury and pleaded guilty to possession with intent to deliver

methamphetamine in an amount of four grams or more but less than 200 grams and unlawful

possession of a firearm by a felon. See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d)

(West 2010); TEX. PENAL CODE ANN. § 46.04(a) (West 2011). In each case, the trial court also

found one enhancement paragraph true. The trial court assessed punishment at fifteen years’

imprisonment for the drug conviction and ten years’ imprisonment for the firearm conviction.

On appeal, appellant’s attorney filed a brief in which he concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.

App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response.

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

        We affirm the trial court’s judgments.




                                                        /David Evans/
                                                        DAVID EVANS
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130721F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


CARL CLAUDE CAVER, Appellant                      Appeal from the 194th Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00721-CR       V.                       F10-57915-M).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices Moseley and Bridges participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 21, 2014.




                                                         /David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


CARL CLAUDE CAVER, Appellant                      Appeal from the 194th Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00722-CR       V.                       F10-57916-M).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices Moseley and Bridges participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 21, 2014.




                                                         /David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -4-